JUDGMENT
Musgrave, Senior Judge:
Upon consideration of the remand determination of the Department of Commerce, plaintiffs’ comments upon the remand determination, defendant’s rebuttal comments, and oral argument by the parties, it is hereby
Ordered that the remand determination is sustained in its entirety; and it is further
Ordered that judgment is entered in favor of the defendant sustaining the contested final results as supplemented by the remand determination, upon the grounds that the final results as supplemented by the remand determination, are supported by substantial record evidence and otherwise in accordance with law; and it is further
Ordered that the case is dismissed.